Citation Nr: 1121030	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (including anemia) claimed to have resulted from VA left total hip arthroplasty (THA) in September 2002. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Boise, Idaho RO.  In October 2008, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In January 2009, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (including anemia) claimed to have resulted from VA left THA in September 2002. 

In a decision issued in July 2009, the Board denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (other than anemia), claimed to have resulted from VA left THA in September 2002, and remanded the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for anemia that is alleged to have resulted from the left THA for additional development.  The Veteran appealed the denial of benefits to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court issued an order that vacated that portion of the Board's July 2009 decision and remanded the matter for readjudication consistent with instructions outlined in a June 2010 Joint Motion for an Order Vacating and Remanding the Decision of the Board and Incorporating the Terms of this Motion (Joint Motion) by the parties.  In February 2011, and in accordance with the Joint Motion, the Board requested an advisory medical opinion from the VHA in the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (other than anemia), claimed to have resulted from VA left THA in September 2002.  

As an initial matter, it is noted that the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for anemia claimed as due to VA left THA in September 2002 is also once again before the Board.  For reasons that are explained in more detail below, this matter has been recombined with the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (other than anemia), claimed to have resulted from the left THA, and the issue has been re-characterized as indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In January 2009, the Board sought an opinion from the VHA in the matter of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (other than anemia), claimed to have resulted from VA left THA in September 2002.  Specifically, the Board requested that an orthopedic surgeon review the Veteran's entire claims file and provide a medical advisory opinion that addressed whether, for the periods (a) following the September 2002 left THA and prior to the August revision THA, and (b) since the August 2006 revision there was/is a current and chronic disability shown that was/is not a foreseeable consequence of the surgical procedure, and, if so, to identify (as to each of the two periods) the current and chronic disability (pathology and associated impairment of function).  The VHA consulting physician was also asked to discuss the need for the August 2006 revision and the etiological factors contributing to the need for the revision.

In a February 2009 opinion, Dr. R.M.T. opined that "it [was] at least as likely as not that the primary reason for the [Veteran's] hip instability after the surgery in 9/02 was due to poor compliance on [his] part."  He explained that dislocation of a hip replacement is a known complication of a THA that cannot always be prevented, and that the etiology of unstable hips is multifactorial.  After reviewing the Veteran's claims file, Dr. R.M.T. observed that that at the time of the first hip dislocation in October 2002, it was noted that he had consumed alcohol and had a past medical history inclusive of a stroke and spine surgery.  Dr. R.M.T. explained that a stroke and spine surgery could cause muscle weakness or lack of coordination, although these deficits were not noted.  He then observed that the activities in which the Veteran had been engaged during his dislocations (as noted in emergency room records) were not appropriate for someone with a history of a hip replacement surgery.

Regarding the allegation that the prosthesis had been improperly sized and implaced during the September 2002 surgery, Dr. R.M.T. explained, "The fact that some of the components were changed during the revision surgery does not necessarily imply that the original components were used in error or were in the wrong size.  There are many choices in primary and revision hip replacement.  As noted during the operative report for the initial surgery, the hip was stable.  Because of damage to the soft tissues from the multiple dislocations, different components were used to compensate at the time of the revision surgery."

In the July 2009 decision, the Board found Dr. R.M.T.'s opinion probative because it was based on a review of the record, included an explanation of the rationale for the opinion, and pointed to non VA-treatment related factors in the Veteran's case that would have been considered on implacement of a different-sized prosthesis, at a different positioning.  Because there was no evidence to the contrary, the Board also found it persuasive.  However, the June 2010 Joint Motion made the following observations about Dr. R.M.T.'s February 2009 opinion:

1) It does not sufficiently answer the question of whether the Veteran developed any additional disability from the THA for the time periods between or after September 2002 (initial THA) and August 2006 (revision THA). 

The Joint Motion explains that although Dr. R.M.T. observed that dislocations were a known complication of THA procedures and "therefore there [was] no disability that [was] not a foreseeable consequence of a hip replacement," he did not answer (exactly) the question of whether the Veteran currently has or had any additional disability during either of the relevant time periods at issue.  

The Joint Motion further observes that the medical evidence of record shows that between January 2002 and 2006, the Veteran developed lucency "alongside the medial aspect of the [hip] replacement stem," and X-ray images taken in January 2006 and July 2007 reveal "early evidence of some evolving loosening of [the] femoral stem" as well as right hip "linear density . . . which may be fragmented cement or possibly an avulsion fracture."

2) It does not discuss any potentially favorable medical evidence, including a November 2002 opinion from Dr. D.A.C. who stated that the position of the prosthesis was "likely owing to the dislocation rate," or a May 2005 fluoroscopic evaluation report indicating that the Veteran's acetabulum component was probably set in a slightly vertical position.

3) It uses speculative terms, such as: (a) "[T]he patient may have contributed to the dislocations through noncompliance," (b) "[t]he fact that some of the components were changed during the revision surgery does not necessarily imply that the original components were used in error," and (c) "it is at least as likely as not [50 percent probability] that the primary reason for the hip instability after the surgery in 9/02 was due to poor compliance.

Regarding the third speculative term, the Joint Motion also points out that such phrasing "leaves open the possibility that it is also as likely as not that improper size or positioning of the prosthesis caused the instability that led to the dislocations."

As the Court-endorsed Joint Motion is now the "law of the case" in this matter, in February 2011, the Board requested that Dr. R.M.T. review the Veteran's claims file again, including the pertinent postservice treatment records, the various opinions already of record, as well as statements from the Veteran (including the October 2008 Travel Board transcript), and respond to the deficiencies highlighted by the Joint Remand.  

In a March 2011 letter, Dr. R.M.T. stated that in order for him to address the concerns regarding his February 2009 medical advisory opinion, he would need additional information.  Specifically, he requests: Dr. H.A.C.'s operative report regarding the revision left hip replacement, radiographs of the left hip before and after the left hip revision surgery, radiographs of the right hip between 2002 and 2006, and a sufficiently complete musculoskeletal examination that would allow him to make a disability determination for the periods between 2002 and 2006, and subsequent to 2006.  

Regarding the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for anemia, the Board notes that it is being remanded as part of the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability claimed to have resulted from VA left total hip arthroplasty in September 2002, as it also requires additional development from the VHA upon return to the Board.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should advise the Veteran that he has the right to submit additional evidence and argument on the questions at issue.  He and his representative should be afforded an appropriate amount of time to respond.

2. 	The RO should also, in accordance with Dr. R.M.T.'s March 2011 request, obtain for the record, the following information: Dr. H.A.C.'s operative report regarding the revision left hip replacement, radiographs of the left hip before and after the left hip revision surgery, radiographs of the right hip between 2002 and 2006, and a sufficiently complete musculoskeletal examination [of the left hip, i.e.] that would allow him to make a disability determination for the periods between 2002 and 2006, and subsequent to 2006.  In light of the purpose for such examination, it should be conducted by an orthopedic specialist.  The Veteran's claims file must be reviewed in connection with the examination, and all findings must be described in detail.   If for any reason any records/X-rays requested are unavailable, the reason for their unavailability must be explained for the record.

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

